DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-24 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-30 of copending Application No. 17/328,140 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application encompass the inventive steps of using received perception information of proximate objects, and then displaying the objects. 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 1, 16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-30 of copending Application No. 17/328,115 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application encompass the inventive steps of using received perception information of proximate objects, and then displaying the objects.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Sweeney et al. (“Sweeney”, US 2018/0072218 A1, IDS). 	1) Regarding claim 1, Sweeney discloses status indication system (Fig. 1) for conveying status information concerning a moveable vehicle (Fig. 1) comprising:  	an interface system (¶0032; Fig. 1: sensor interfaces 110, 112, 114) configured to receive perception information (¶0030-32) concerning one or more objects proximate the moveable vehicle (¶0040-42;  ¶0045-46; Fig. 4: pedestrians 418);  	a processing system (¶0034; Fig. 1: control system 100) configured to process the perception information to generate proximate object display information (¶0039-40; ¶0082; Fig. 4); and  	a visual display system (¶0040; Fig. 1: output systems 95) configured to render the proximate object display information (Fig. 4, with regard to the visual output display 407). 	2) Regarding claim 2, Sweeney discloses wherein the interface system is configured to receive moveable vehicle status information (¶0086; Fig. 4B: human driven vehicle 465). 	3) Regarding claim 3, Sweeney discloses wherein the moveable vehicle status information identifies one or more of:  	whether the moveable vehicle is decelerating; whether the moveable vehicle is accelerating; whether the moveable vehicle is stationary; and whether the moveable vehicle is turning (¶0018; Fig. 4B).  	4) Regarding claim 4, Sweeney discloses wherein the processing system is configured to process the moveable vehicle status information to generate vehicle status display information (Sweeney discloses, in ¶0018, that the intention signalling system indicates the current states of the vehicle (i.e., turning, changing lanes, slowing down, stopping, accelerating, reversing, and the like). 	5) Regarding claim 5, Sweeney discloses wherein the visual display system is configured to render the vehicle status display information (Figs. 4A-B). 	6) Regarding claim 6, Sweeney discloses wherein the one or more objects proximate the moveable vehicle includes one or more pedestrians proximate the moveable vehicle (Fig. 4A: pedestrians 418). 	7) Regarding claim 7, Sweeney discloses wherein the one or more objects proximate the moveable vehicle includes one or more third-party vehicles proximate the moveable vehicle (Fig. 4B: human driven vehicle 465). 	8) Regarding claim 8, Sweeney discloses wherein the moveable vehicle is an autonomous vehicle (Fig. 4A-B: autonomous vehicle 400, 450 respectively). 	9) Regarding claim 13, Sweeney discloses wherein the visual display system is integrated into the moveable vehicle (¶0013; Fig. 4A-B). 	10) Regarding claim 14, Sweeney discloses wherein the interface system is configured to interface with one of more machine vision sensors within the moveable vehicle (¶0029-33; Fig. 1: sensors 101, 103, 105). 	11) Regarding claim 15, Sweeney discloses wherein the one of more machine vision sensors includes a LIDAR system (¶0031). 	12) Regarding claim 16, Sweeney discloses a status indication system for conveying status information concerning a moveable vehicle (see analysis of the rejection of claim 1) comprising: 	an interface system configured to receive perception information concerning one or more objects proximate the moveable vehicle (see analysis of the rejection of claim 1) and moveable vehicle status information (see analysis of the rejection of claim 2); 	a processing system configured to process the perception information to generate proximate object display information (see analysis of the rejection of claim 1), and process the moveable vehicle status information to generate vehicle status display information (Fig. 4B); and 	visual display system configured to render the proximate object display information and the vehicle status display information (Fig. 4B, with regard to the change lane indication being related to the detected human driven vehicle 465 to indicate the lane change status thereto). 	13) Regarding claim 17, see analysis of the rejection of claim 3. 	14) Regarding claim 18, see analysis of the rejection of claim 6. 	15) Regarding claim 19, see analysis of the rejection of claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 11, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Kunii et al. (“Kunii”, US 2020/0231085 A1). 	1) Regarding claim 9, as per the limitation wherein the visual display system is configured to be mounted on a roof of the moveable vehicle. 	Sweeney discloses, in ¶0100-101, with reference to Fig. 6B, the concept of output lighting strips to be supplemental integrated intention output system.  	Furthermore, Kunii discloses, in ¶0061 with reference to Fig. 2B, the concept of provided a display system mounted on the roof of a vehicle. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of provided a display system mounted on the roof of a vehicle as taught by Kunii, into the system as taught by Sweeney enabling light to be displayed via the roof mounted output lighting strips concerning the state of the vehicle, with the motivation to enhance the displaying features of the system. 	2) Regarding claim 11, Sweeney discloses wherein the cylindrical visual display system includes: 	an illuminated portion (Fig. 4A: bumper display 414). 	As per the limitation a non-illuminated portion positioned between the illuminated portion and the roof of the moveable vehicle. 	With consideration of the motivation to combine the teaching by Kunii, and Sweeney illustrating in Figs. 6A-B that the output lighting strips or mounted in a manner to the sensor array which can be considered a non-illuminated portions between the illuminated lighting strips and the roof of the vehicle, which reads on the limitation. 	2) Regarding claim 20,  Sweeney discloses a status indication system for conveying status information concerning an autonomous vehicle (see analysis of the rejection of claim 1) comprising:  	an interface system configured to receive perception information concerning one or more objects proximate the autonomous vehicle (see analysis of the rejection of claim 1);  	a processing system configured to process the perception information to generate proximate object display information (see analysis of the rejection of claim 1); and  	a roof-mounted cylindrical visual display system configured to render the proximate object display information (with consideration of the motivation to combine the teachings by Kunii, in the rejection of claim 9, see analysis of the rejection of claim 9). 	3) Regarding claim 21, see analysis of the rejection of claim 11. 	4) Regarding claim 23, see analysis of the rejection of claim 14. 	5) Regarding claim 24, see analysis of the rejection of claim 15. 	
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Pederson (US 2002/0097163 A1, IDS). 	1) Regarding claim 10, Sweeney discloses wherein the visual display system is a cylindrical visual display system. 	Pederson discloses, in ¶0073, the concept using a cylindrical visual display system. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept using a cylindrical visual display system as taught by Pederson, with the motivation to enhance the display system design options.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Fischer et al. (WO 2018024641 A1). 	1) Regarding claim 12, as per the limitation wherein the visual display system is a 360 degree visual display system. 	Fischer discloses, on annotated page 3: ¶0001, the concept using a 360 degree display system. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept using a 360 degree display system as taught by Fischer, into the system as taught by Sweeney, with the motivation to enhance the displaying features of the system.
Claim(s) 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Kunii, and in further view of Fischer and Pederson.
1) Regarding claim 22, with consideration with the motivation to combine the teachings by Pederson in the rejection of claim 10, and in further consideration with the motivation to combine the teachings by Fischer, in the rejection of claim  12, see analysis of the rejection of claims 10 and 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 10281721 B2; US 20180211414 A1; US 20200380257 A1; US 20180173971 A1; US 20180173971 A1; US 20210370823 A1; US 20100253492 A1; US 20210300259 A1, system detecting object in the proximity of a vehicle to display proximate object information. US 20170315771 A1, system with vehicle roof display system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684